DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claims 1, 11 and 16, Forenza et al (US 2019/0335445 A1) teaches an electronic device (see [0018], [0020], [0035], [0122] and [0123], “device”), comprising: a network node (see [0092], [0095], [0373], [0374], [0375] and [0380], “node”); an interface circuit communicatively coupled to the network node (see [0092], [0373] and [0380], “nodes (DN) that communicate via wireline or wireless connections”); a processor coupled to the interface circuit (see [0092], [0232], [0271], [0373], [0380], [0412], [0425], [0451] and [0453], “processor”); and memory (see [0422], [0434], [0451] and [0454], “memory”), coupled to the processor (see [0451], “memory” and “processor”), configured to store program instructions (see [0454], “a machine-readable medium for storing the machine-executable instructions” and “machine-readable media suitable for storing electronic instructions”), wherein, when executed by the processor (see [0092], [0232], [0271], [0373], [0380], [0412], [0425], [0451] and [0453], “processor”), the program instructions cause the electronic device to perform operations (see [0018], [0020], [0035], [0122] and [0123], “device”), comprising: beacon information (see [0284], “beacon”), a frequency (see [0284], “one particular frequency”), protocol protocol”), gateway (see [0373], “gateway”), signal strength (see [0284], “link-quality”), a restriction for causing the electronic device to restrict frequencies (see [0367], “restriction to operate in those frequency bands”).
 	Forenza et al (US 2019/0335445 A1) fails to teach receiving, at the interface circuit, messages with beacon information for a communication protocol sourced from one or more gateways, wherein the beacon information is associated with a second electronic device, and wherein the beacon information in a given message comprises a frequency of a given beacon and a given received signal strength of the given beacon; and providing, from the interface circuit, an instruction addressed to the second electronic device, wherein the instruction comprises a restriction for causing the electronic device to restrict frequencies of beacons from the second electronic device based at least in part on a band of frequencies associated with a second communication protocol used by at least one of the one or more gateways.
	Dependent claims 2-10, 12-15 and 17-20 are allowable for the same reasons.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
2. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Locher (US 2015/0156723 A1).

 	Smyth (US 10,917,164 B2).
 	Cheng et al (US 10,630,377 B2).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
 	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  
 	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
 	Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
 	For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642